Timothy Jacobus



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-01-462-CR





TIMOTHY JACOBUS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Pursuant to a plea bargain agreement, Appellant Timothy Jacobus pled guilty to the offense of indecency with a child by contact and was placed on deferred adjudication community supervision for ten years.  Subsequently, the State filed a petition to adjudicate.  Pursuant to another plea bargain, Appellant pled true to the allegations in the petition.  The court then revoked his community supervision and sentenced him to seven years.  Appellant timely filed a notice of appeal and motion for new trial.  In his brief, Appellant challenges his conviction, contending that his plea of true was involuntary.  

Article 42.12, section 5 of the Texas Code of Criminal Procedure governs this appeal.
(footnote: 2)  That section provides that “[t]he 
defendant is entitled to a hearing limited to the determination by the court of whether it proceeds with an adjudication of guilt on the original charge.  No appeal may be taken from this determination.“
(footnote: 3) 
 Because the statute prohibits Appellant from appealing the decision to adjudicate, we dismiss this appeal.



PER CURIAM

PANEL F:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)

DELIVERED:  August 14, 2003





FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Tex. Code Crim. Proc. Ann.
 art. 42.12, § 5(b) (Vernon Supp. 2003); 
see
 
Connolly v. State
, 983 S.W.2d 738, 741 (Tex. Crim. App. 1999); 
Porter v. State
, 93 S.W.3d 342, 344 (Tex. App.—Houston [14
th
 Dist. ] 2002, pet. ref’d).


3:Tex. Code Crim. Proc. Ann.
 art. 42.12, § 5(b)
.